DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
1.	Applicant's election with traverse of Species I (group I), claims 1-4, 16, 17, 19 & 20, Figs. 8a-c in the reply filed on 12/17/2020 is acknowledged.  The traversal is on the ground(s) that the examiner has not shown the serious burden required to issue a restriction requirement.  This is not found persuasive. 
The restriction requirement was issued on 10/22/2020 because the claims are directed to distinct embodiments (species) of the claimed invention.  An explanation was provided in the restriction requirement.
In addition to the above reason(s), the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Figs. 8a-11b & pars. 0069, 0070, 0073, 0077 & 0084 of the present invention are evidences showing the four species are independent, distinct and are not obvious variant to each other. Under MPEP 806.04(f), where two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive. Hence, there is an examination burden for these patentably distinct species due to their mutually exclusive characteristics, and different field of searches/applicable prior arts are required. Further, Applicant did not show how and why the specific claimed invention was 
The criteria of distinctness and burdensomeness have been met, as demonstrated hereinabove.  Accordingly, the restriction requirement in this application is still deemed proper and is therefore made FINAL.
Priority
2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 10/24/2018. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.
Claim Objections
3.	The claims are objected because of the following reasons: 
	Re claim 1, line 5: in front of “encoded pixel structure”, delete “an” and insert --the--, because encoded pixel structure is prior claimed in preamble. 
	Re claim 2, lines 7-8 & claim 4, line 1: delete “at least one dark-area sub-pixel” & “that dark-area sub-pixel”, and insert --the one or more dark-area sub-pixel(s)-- which is prior claimed. 
 	Note: at least one dark-area sub-pixel applied only when more than one dark-area sub-pixels are claimed. 
	Re claim 16, page 5, lines 2-3: delete “bright-area sub-pixels and dark-area sub-pixels” and insert --one or more bright-area sub-pixel(s) and dark-area sub-pixel(s)-- which are prior claimed. 
	Re claims 19-20, lines 2-3: “bright-area sub-pixels and dark-area sub-pixels” and insert –the one or more bright-area sub-pixel(s) and dark-area sub-pixel(s)-- which are prior claimed. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 2, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joseph et al. (US 2011/0148328).
	Re claim 1, Joseph teaches, Figs. 4-6, claim 1, [0087-0089, 0108, 0130], a method for fabricating a vertical cavity surface emitting laser (e.g. VCSEL) with an encoded pixel structure (stacked pattern), the method comprising: 
-forming a lower mirror (506), an active layer (508) and an upper mirror (514), thereby defining an emission window for the vertical cavity surface emitting laser; and 
-forming an encoded pixel structure within the vertical cavity surface emitting laser, the encoded pixel structure comprising one or more bright-area sub-pixel(s) (at light out region) for which light is emitted through the emission window and one or more dark-area sub- pixel(s) (at region covered 516) for which light is not emitted through the emission window, and the bright-area sub-pixels and dark-area sub-pixels are arranged to form a digital pattern (528, 532, 536) of light emission through the emission window.

    PNG
    media_image1.png
    348
    547
    media_image1.png
    Greyscale

Re claim 2, Joseph teaches forming the encoded pixel structure comprises: etching a patterned trench (e.g. by etching) through at least one of the mirrors (506, 514) and the active layer (508); the trench (aperture 512) revealing a sidewall of the vertical cavity surface emitting laser; and oxidizing (e.g. oxidation) the vertical cavity surface emitting laser from the sidewall to form an oxide layer (522) extending from the sidewall, the trench and the oxide layer (512) block a current path within at least one dark-area sub-pixel so that light is not emitted through the emission window for that dark-area sub-pixel (Fig. 5, [0089, 0091]).
Re claim 16, Joseph teaches, Figs. 4-6, claim 1, [0087-0089, 0108 & 0130], a method for fabricating an array of vertical cavity surface emitting lasers with encoded pixel structures (stacked patterns), the method comprising: 
-forming a lower mirror (506), an active layer (508) and an upper mirror (514) for each of the vertical cavity surface emitting lasers, thereby defining an emission window for each of the vertical cavity surface emitting laser; and 


    PNG
    media_image1.png
    348
    547
    media_image1.png
    Greyscale

	Re claim 17, Joseph teaches forming the encoded pixel structure comprises: in parallel for all of the vertical cavity surface emitting lasers, forming a structure (516, 522, 518) that blocks a current path within the dark-area sub-pixels so that light is not emitted through the emission window for the dark-area sub-pixels (covered by 516) (Fig. 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of Jiang et al. (US 6,185,240). 
	The teachings of Joseph have been discussed above. 
	Re claim 3, Joseph does not explicitly teach the trench has a width of between 1 and 10 microns. 
	Jiang teaches trench 131 has a width 150 ranging from 0.1 micron to 100 microns (col. 2, last par.).
	As taught by Jiang, one of ordinary skill in the art would utilize the above teaching to obtain the trench with a width of between 1 and 10 microns, because width of a trench is known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited width through routine experimentation to achieve desired characteristics of the formed device.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Jiang in combination Joseph due to above reason. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of Narumi et al. (US 2017/0261307).  
	The teachings of Joseph have been discussed above. 
	Re claim 4, Joseph teaches VCSEL arrays of varying size [0014] & result in smaller fabrication size [0031], but does not explicitly teach at least one dark-area sub-pixel has a width of approximately 6 microns.
	Narumi teaches the light shielding regions is 5.6 um [0174]. 
	As taught by Narumi, one of ordinary skill in the art would utilize the above teaching to obtain a width of approximately 6 microns, because width of a sub-pixel is known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited width through routine experimentation to achieve desired characteristics of the formed device.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Narumi in combination Joseph due to above reason. 
7.	Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph.
	The teachings of Joseph have been discussed above. 
	Re claims 19 & 20, Joseph teaches the encoded pixel structure within each vertical cavity surface emitting laser (see claim 16 above), but does not explicitly teach bright-area sub-pixels and dark-area sub-pixels that encode information with an information density of at least 5x103 bits/mm2 or 1x105 bits/mm2. 
	Joseph does teach the encoded pixel structure(s) within a vertical cavity surface emitting laser with bright-area sub-pixels and dark-area sub-pixels similar to claimed invention. 
3 bits/mm2 or 1x105 bits/mm2, because it is easily recognized that Joseph teaches similar encoded pixel structure within similar laser structure as claimed, hence, without undue experimentation and within capability of a light control system, one of ordinary skill in the art would achieve the same encoded pixel structure as claimed.  
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        1/5/21